Citation Nr: 0023390	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran had verified military service from November 1952 
to November 1956, from February 1958 to February 1966, and 
from February 1970 to March 1974.  His most recent DD Form 
214 indicates a total of twenty years and nineteen days of 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board remanded this case back to 
the RO for further development in September 1999, and the 
case has since been returned to the Board.

The Board also observes that the veteran initiated an appeal 
of the RO's denial of entitlement to an evaluation in excess 
of 10 percent for a service-connected disability encompassing 
hepatitis and a duodenal ulcer.  However, following a June 
1999 rating decision increasing this evaluation to 20 
percent, the veteran withdrew this claim from appellate 
status by an August 1999 statement.  See 38 C.F.R. § 20.204 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record is in equipoise as to 
whether an etiological relationship exists between the 
veteran's current lung disorder and service.





CONCLUSION OF LAW

A lung disorder, to include COPD, was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The veteran's service medical records indicate that, in 
January 1953, he was hospitalized for acute bronchitis of an 
"undetermined organism."  Treatment for this disorder 
extended over a period of approximately two weeks.  
Subsequent service medical records show treatment for a 
variety of symptoms related to colds, flu syndrome, upper 
respiratory and viral infections between 1958 and 1972.  In 
May of 1972, the veteran was diagnosed as having acute 
gastroenteritis with bronchitis.  At the time of his April 
1973 pre-retirement examination, the veteran reported a 
history of chronic colds annually, seasonal sinusitis, and 
pain in the chest for one week.  The actual examination did 
not reveal any respiratory abnormalities, and x-rays of the 
chest were within normal limits.

Subsequent to service, the veteran was treated at a military 
hospital for respiratory problems, including an upper 
respiratory infection in March 1980 and bronchitis in 
December 1981.  A clinical record from July 1985 contains the 
first diagnosis of COPD.  These records also document 
frequent treatment for bronchitis, sinusitis, upper 
respiratory and sinus infection between 1980 and 1992.  
Notably, on a January 1988 chest x-ray report, the history 
provided included a history of "lung probs" since 1968; the 
chest x-ray was negative at that time.  

In an October 1998 statement, Charles C. Carter, M.D., noted 
that the veteran had reported treatment for acute bronchitis 
in January 1953 and subsequent COPD, and Dr. Carter indicated 
that "there is a high probability that this lung disorder 
was related to his original acute bronchitis."  In a 
subsequent statement, dated in November 1999, Dr. Carter 
noted that he had reviewed the veteran's service medical 
records and "current medical history" and reiterated that 
the veteran had bronchitis in 1953 and had reported a history 
of respiratory problems at the time of separation from 
service.  In view of this, Dr. Carter stated that he felt 
"very strongly that his current bronchitis condition started 
while on active duty."  Dr. Carter reiterated this view in 
an April 2000 statement, following a further review of the 
veteran's service medical records. 

The claims file was referred to a VA doctor in January 2000 
for a review to determine whether the etiology of the 
veteran's current lung disorder was service-related.  In her 
statement, this doctor found that the veteran's episode of 
bronchitis in service was  acute in nature and that his 
current disability dated back to 1985.  She related his 
current lung disorder to his history of smoking and concluded 
that it was "extremely unlikely" that this disorder was 
related to his in-service episode of bronchitis.

In this case, the Board has compared the opinions of Dr. 
Carter and of the VA doctor who reviewed the veteran's claims 
file in January 2000 for the purposes of determining their 
relative probative value.  The Board observes that Dr. 
Carter's initial October 1998 opinion, received into the 
record prior to the Board's September 1999 remand, did not 
appear to have been based upon anything other than a history 
reported by the veteran.  However, the statements received 
from Dr. Carter following the Board's remand reflect that he 
subsequently had an opportunity to review the relevant 
service and post-service medical records, and he indicated 
that this review had bolstered his opinion that the veteran's 
current lung disorder was of in-service etiology.  The VA 
examiner also reviewed the claims file but came to the 
different conclusion that the veteran's current lung disorder 
was etiologically related to his smoking and not to service.  

The United States Court of Appeals for Veterans Claims has 
held that, ultimately, it is the responsibility of the Board 
to assess the credibility and weight to be given to the 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
In this case, the Board is faced with two starkly different 
opinions regarding the etiology of the veteran's current lung 
disorder, and both of these opinions were rendered in light 
of a review of the relevant medical evidence of record dating 
back to service.  Overall, the Board finds that the evidence 
supporting the veteran's claim is in relative equipoise with 
that evidence which does not support his claim.  In such 
cases, all doubt is to be resolved in the veteran's favor in 
reaching a determination.  See 38 U.S.C.A. § 5107(b) (West 
1991).  As such, after resolving all doubt in the veteran's 
favor, the Board finds that the evidence supports the 
conclusion that his current lung disorder, to include COPD, 
was incurred as a result of service.  Therefore, service 
connection is warranted for this disorder.



ORDER

Entitlement to service connection for a lung disorder, to 
include COPD, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

